968 F.2d 21
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Heulon PERRIN, Jr., Plaintiff-Appellant,v.Cullen WHEELOCK, Judge;  Colorado Division of Labor,Defendants-Appellees.
No. 91-1356.
United States Court of Appeals, Tenth Circuit.
June 22, 1992.

Before LOGAN, BARRETT and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
LOGAN, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Plaintiff Heulon Perrin, Jr. has appealed from the dismissal of his letter complaint filed in the district court in which he alleges that a state judge in a case pending before the Department of Labor violated the Colorado Code of Judicial Conduct and failed to follow "rules of procedure."   His appellate brief only argues that somehow he is denied "equal access to the courts as a constitutional right."   Appellant's Opening Brief at 2.


3
We AFFIRM for substantially the reasons stated in the district court's Order of Dismissal of September 6, 1991.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3